Title: From Thomas Jefferson to Jacob Gerrit Diriks, 2 July 1788
From: Jefferson, Thomas
To: Diriks, Jacob Gerrit


          
            
              Sir
            
            Paris July 2, 1788.
          
          As a private individual and citizen of America I can with propriety and truth deliver it to you as my firm belief that the loan office certificate you shewed me, and all others of the same kind will be paid, principal and interest, as soon as the circumstances of the United states will permit: that I do not consider this as a distant epoch, nor suppose there is a publick debt on earth less doubtful. This I speak as my private opinion. But it does not belong to me to say that it will be paid in two years, or that it will be paid at all, so as by the authority of my affirmation to give to it any new sanction or credit. The board of treasury or Congress can alone do this. You will be sensible therefore Sir, of the impropriety, and even the hazard, of my going out of the line of my office so far as to undertake, or to aver, that these certificates will be paid within one or two years. On every occasion where I can do it of right, I shall be happy to render you every possible service, being with sentiments of perfect esteem, Sir Your most obedt. humble servt.
          
            Th: Jefferson
          
        